As filed with the Securities and Exchange Commission on April 1, 2010 1933 Act File No. 33-71320 1940 Act File No. 811-8134 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 35 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 36 x EATON VANCE MUNICIPALS TRUST II (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) x on June 1, 2010 pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance High Yield Municipal Income Fund ^ Class A Shares - ETHYX Class B Shares - EVHYX Class C Shares - ECHYX Class I Shares - EIHYX A mutual fund seeking high current income exempt from federal income tax Prospectus Dated ^ June 1, 2010 ^ The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. ^ Information in this Prospectus Page Page Fund Summary 2 Investment Objective & Principal Policies and Risks 6 Investment Objective 2 Management and Organization 7 Fees and Expenses of the Fund 2 Valuing Shares 8 Portfolio Turnover 2 Purchasing Shares 8 Principal Investment Strategies 2 Sales Charges 11 Principal Risks 3 Redeeming Shares 13 Performance 4 Shareholder Account Features 14 Management 5 Additional Tax Information 15 Purchase and Sale of Fund Shares 5 Financial Highlights 16 Tax Information 5 Payments to Broker-Dealers and Other Financial Intermediaries 5 This ^ Prospectus contains important information about the Fund and the ^ services ^ available to shareholders. Please save it for reference. Fund ^ Summary ^ Eaton Vance High Yield Municipal Income Fund Investment Objective The Funds investment objective is to provide high current income exempt from regular federal income tax. Fees and Expenses of the Fund The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 12 of this prospectus and page 19 of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) None 5.00% 1.00% None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your inve stment) Class A Class B Class C Class I Management Fees 0.59% 0.59% 0.59% 0.59% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% n/a Interest Expense 0.22% Expenses other than Interest Expense % Other Expenses % Total Annual Fund Operating Expenses 1.32% 2.07% 2.07% 1.06% Interest Expense relates to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions and, as a result, net asset value and performance have not been affected by this expense. If Interest Expense was not included, Total Annual Fund Operating Expenses would have been 0.70% for Class A, 1.45% for Class B and Class C, and 0.44% for Class I. See Investment Objectives & Principal Policies and Risks" in this prospectus for a description of these transactions. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A shares $603 $ 873 $1,164 $1,990 $603 $873 $1,164 $1,990 Class B shares $710 $1,049 $1,314 $2,208 $210 $649 $1,114 $2,208 Class C shares $310 $ 649 $1,114 $2,400 $210 $649 $1,114 $2,400 Class I shares $108 $ 337 $ 585 $1,294 $108 $337 $ 585 $1,294 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 35% of the average value of its portfolio Principal Investment Strategies Under normal market circumstances, the Fund invests at least 80% of its net assets in debt obligations (including notes and tax-exempt commercial paper) issued by or on behalf of states, territories and possessions of the United States and the District of Columbia and their political subdivisions, agencies or instrumentalities, the interest on which is exempt from regular federal income tax (the 80% Policy). The Fund may invest without limit in obligations the income from which is subject to the federal alternative minimum tax. At least 65% of net assets will normally be invested in municipal obligations rated at least investment grade at the Eaton Vance High Yield Municipal Income Fund 2 Prospectus dated June 1, 2010 time of investment (which are those rated Baa or higher by Moodys Investors Services, Inc. ("Moodys"), or BBB or higher by either Standard & Poors Ratings Group ("S&P") or Fitch Ratings ("Fitch")) or, if unrated, determined by the investment adviser to be of at least investment grade quality. The balance of net assets may be invested in municipal obligations rated below investment grade and in unrated municipal obligations considered to be of comparable quality by the investment adviser ("junk bonds"). The Fund may invest in securities in any rating category, including those in default. The Fund may purchase derivative instruments (such as residual interest bonds, futures contracts and options thereon, interest rate swaps, and forward rate contracts). In pursuing its objective, the Fund normally acquires municipal obligations with maturities of ten years or more, but may acquire securities with shorter maturities. The Funds portfolio often has a longer average maturity than is typical of most other funds that invest primarily in municipal obligations. As a result, the interest rate risk described below may be more significant for the Fund. The Fund may concentrate 25% or more of its total assets in certain types of municipal obligations (such as general obligations, municipal leases, revenue bonds and industrial development bonds) and in one or more economic sectors (such as housing, hospitals, healthcare facilities or utilities). The investment advisers process for selecting obligations for purchase and sale is research intensive and emphasizes the creditworthiness of the issuer or other person obligated to repay the obligation and the relative value of the obligation in the market. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. The portfolio manager also may trade securities to minimize taxable capital gains to shareholders. A portion of the Funds distributions generally will be subject to alternative minimum tax. Principal Risks Municipal Bond Market Risk. The amount of public information available about municipal bonds is generally less than that for corporate equities or bonds and the investment performance of the Fund may be more dependent on the analytical abilities of the investment adviser than would be the case for a stock fund or corporate bond fund. The secondary market for municipal bonds also tends to be less well-developed and less liquid than many other securities markets, which may adversely affect the Funds ability to sell its bonds at attractive prices. In addition, municipal obligations can experience downturns in trading activity and the supply of municipal obligations may exceed the demand in the market. During such periods, the spread can widen between the price at which an obligation can be purchased and the price at which it can be sold. Less liquid obligations can become more difficult to value and be subject to erratic price movements. Economic and other events (whether real or perceived) can reduce the demand for certain investments or for investments generally, which may reduce market prices and cause the value of Fund shares to fall. The frequency and magnitude of such changes cannot be predicted. The increased presence of non-traditional participants in the municipal markets may lead to greater volatility in the markets. Interest Rate Risk. As interest rates rise, the value of Fund shares is likely to decline. Conversely, when interest rates decline, the value of Fund shares is likely to rise. Obligations with longer maturities typically offer higher yields, but involve greater risk because the prices of such obligations are more sensitive to changes in interest rates than obligations with shorter maturities. In a declining interest rate environment, prepayments of obligations may increase if the issuer has the ability to pre-pay or "call" the obligation. In such circumstances, the Fund may have to reinvest the prepayment proceeds at lower yields. Because the Fund is managed toward an income objective, it may hold more longer-maturity obligations and thereby be more exposed to interest rate risk than municipal income funds that are managed with a greater emphasis on total return. Credit Risk. Changes in economic conditions or other circumstances may reduce the capacity of issuers of fixed income securities to make principal and interest payments and may lead to defaults. Such defaults may reduce the value of Fund shares and income distributions. The value of a fixed income security also may decline because of concerns about the issuers ability to make principal and interest payments. In addition, the credit rating of securities held by the Fund may be lowered if an issuers financial condition changes. Municipal obligations may be insured as to principal and interest payments. If the claims-paying ability or other rating of the insurer is downgraded by a rating agency, the value of such obligations may be negatively affected. In the case of an insured bond, the bonds rating will be deemed to be the higher of the rating assigned to the bonds issuer or the insurer. Risk of Lower Rated Investments. Investments in obligations rated below investment grade and comparable unrated securities have speculative characteristics because of the credit risk associated with their issuers. Changes in economic conditions or other circumstances typically have a greater effect on the ability of issuers of lower rated investments to make principal and interest payments than they do on issuers of higher rated investments. An economic downturn generally leads to a higher non-payment rate, and a lower rated investment may lose significant value before a default occurs. Lower rated investments generally are subject to greater price volatility and illiquidity than higher rated investments. Derivatives Risk. The use of derivatives can lead to losses because of adverse movements in the price or value of the asset, index, rate or instrument underlying a derivative, due to failure of a counterparty or due to tax or regulatory constraints. Derivatives Eaton Vance High Yield Municipal Income Fund 3 Prospectus dated June 1, 2010 Derivatives Risk. The use of derivatives can lead to losses because of adverse movements in the price or value of the asset, index, rate or instrument underlying a derivative, due to failure of a counterparty or due to tax or regulatory constraints. Derivatives may create investment leverage in the Fund, which magnifies the Funds exposure to the underlying investment. Derivative risks may be more significant when they are used to enhance return or as a substitute for a position or security, rather than solely to hedge the risk of a position or securitiy held by the Fund. Derivatives for hedging purposes may not reduce risk if they are not sufficiently correlated to the position being hedged. A decision as to whether, when and how to use derivatives involves the exercise of specialized skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. Derivative instruments may be difficult to value, may be illiquid, and may be subject to wide swings in valuation caused by changes in the value of the underlying instrument. The loss on derivative transactions may substantially exceed the initial investment. Risk of Leveraged Investments. The Fund may enter into residual interest bond transactions, which expose the Fund to leverage and greater risk than an investment in a fixed-rate municipal bond. The interest payments that the Fund receives on the residual interest bonds acquired in such transactions vary inversely with short-term interest rates, normally decreasing when rates increase. The value and market for residual interest bonds are volatile and such bonds may have limited liquidity. Sector Concentration Risk. Because the Fund may concentrate its investments in obligations issued by a particular industry, the value of Fund shares may be affected by events that adversely affect that type of obligation and may fluctuate more than that of a less concentrated fund. Tax Risk. Income from tax-exempt municipal obligations could be declared taxable because of unfavorable changes in tax laws, adverse interpretations by the Internal Revenue Service or non-compliant conduct of a bond issuer. The Fund will not invest in an obligation if the interest on that obligation is subject to the federal alternative minimum tax. Risks Associated with Active Management. The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the investment adviser to develop and effectively implement strategies that achieve the Funds investment objective. Subjective decisions made by the investment adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks. The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the Funds Annual Fund Operating Expenses as a percentage of Fund average daily net assets will change as Fund assets increase and decrease, and the Funds Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. You may lose money by investing in the Fund. Performance ^ The following bar chart and table provide ^ some indication of the risks of investing in the Fund by showing changes in the Funds performance ^ from year to year ^ and how the Funds average annual returns over time compare with those of a broad-based securities market index . The returns in the bar chart are for Class A shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. ^ Returns in the table for Class A shares are shown before and after the reduction of taxes. ^ Past performance (both before and after taxes) is no guarantee of future results ^ . Updated Fund performance information ^ can be obtained by visiting www.eatonvance . ^ com. During the ten years ended December 31, 2008, the highest quarterly total return for Class A was 5.99% for the quarter ended June 30, 2003, and the lowest quarterly total return was 27.80% for the quarter ended December 31, 2008. The year-to-date return through the end of the most recent calendar quarter (December 31, 2008 to March 31, 2009) was 11.78%. For the 30 days ended ^ January 31, 2009 , the SEC yield and SEC tax-equivalent yield (assuming a federal income tax rate of 35.0%) for Class A shares were 7.52% and 11.57%, respectively; for Class B shares were 7.12% and 10.95%, respectively; for Class C shares were 7.16% and 11.02%, respectively and for Class I shares were 8.17% and 12.57%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-262-1122. ^ Eaton Vance High Yield Municipal Income Fund 4 Prospectus dated June 1, 2010 Average Annual Total Return as of December 31, 2008 One Year Five Years Ten Years Class A Return Before Taxes 40.01% 6.57% 1.26% Class A Return After Taxes on Distributions 40.01% 6.58% 1.27% Class A Return After Taxes on Distributions and the Sale of Class A Shares 24.30% 4.33% 0.03% Class B Return Before Taxes 40.51% 6.63% 1.52% Class C Return Before Taxes 38.07% 6.33% 1.52% Class I Return Before Taxes 36.83% 5.59% 0.74% Barclays Capital Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 2.47% 2.71% 4.26% These returns reflect the maximum sales charge for Class A ( ^ 4.75% ) and any applicable contingent deferred sales charge (CDSC) for Class B and Class C. The Class I performance shown above for the period prior to May 9, 2007 is the performance of Class A shares (adjusted to reflect that Class I has no sales charge, but not adjusted for any other differences in the expenses of the classes). Barclays Capital Municipal Bond Index (formerly, the Lehman Brothers Municipal Bond Index) is an unmanaged market index of municipal bonds. Investors cannot invest directly in an Index. (Source for Barclays Capital Municipal Bond Index: Lipper Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other ^ classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. ^ Management Investment Adviser. Eaton Vance Management ("EVM"). Portfolio Managers Cynthia J. Clemson, Vice President of Eaton Vance, who has managed the Fund since 2004. T homas M. Metzold, Vice President of Eaton Vance, who has managed the Fund since 1995. Purchase and Sale of Fund Shares You may purchase, redeem or exchange Fund shares on any business day, which is any day the New York Stock Exchange is open for business. You may purchase, redeem or exchange Fund shares either through your financial intermediary or directly from the Fund either by writing to Eaton Vance Funds, P.O. Box 9653, Providence, RI 02940-9653, or by calling 1-800-262-1122. The minimum initial purchase or exchange into the Fund is $1,000 for Class A, Class B and Class C and $250,000 for Class I (waived in certain circumstances). There is no minimum for subsequent investments. Tax Information The Funds distributions are expected to be exempt from regular federal income tax. Distributions of any net realized gains are expected to be taxable. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank) (collectively, "financial intermediaries"), the Fund, its principal underwriter and its affiliates may pay the financial intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the financial intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys web site for more information. Eaton Vance High Yield Municipal Income Fund 5 Prospectus dated June 1, 2010 Investment ^ Objective & Principal Policies and Risks ^ A statement of the investment objective and principal investment policies and risks of the Fund is set forth above in Fund Summary. Set forth below is additional information about such policies and risks. Municipal Obligations. Municipal obligations include bonds, notes and commercial paper issued by a municipality, a group of municipalities or participants in qualified issues of ^ municipal debt for a wide variety of both public and private purposes. ^ Municipal obligations also include municipal leases and participations in municipal leases. ^ An issuers obligation under such leases is often subject to the appropriation by ^ a legislative body, on an annual or other basis, of funds for the payment of the obligations
